       Case 3:19-cv-06700-CRB Document 15 Filed 02/21/20 Page 1 of 1


 1   Tanya E. Moore. SBN 206683
     MOORE LAW FIRM, P.C.
 2   300 South First Street, Suite 342
     San Jose, California 95113
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   E-mails: tanya@@moorelawfirm.com;
     service@moorelawfirm.com
 5
     Attorney for Plaintiff,
 6   Gerardo Hernandez
 7
                                UNITED STATES DISTRICT COURT
 8
                               NORTHERN DISTRICT OF CALIFORNIA
 9
10   GERARDO HERNANDEZ,                 ) No. 3:19-cv-06700-CRB
                                        )
11               Plaintiff,             ) NOTICE OF SETTLEMENT OF ENTIRE
                                        ) ACTION
12        vs.                           )
                                        )
13   VINH HANG RESTAURANT CORP. dba     )
     PHO VINH; KAITLIN NGAN NGUYEN dba )
14   PHO VINH, INC.; STEPHEN TODD COHN; )
                                        )
15   GARY DAVID COHN; LORI ARKIN;       )
                                        )
16               Defendants.            )
                                        )
17                                      )
18
            Notice is hereby given that Plaintiff Gerardo Hernandez (“Plaintiff”) has settled the
19
     above-captioned matter with all Defendants. Plaintiff requests that he be given to and including
20
     May 22, 2020 to file the dispositional documents in order to afford the Parties time to complete
21
     the settlement.
22
23
     Dated: February 21, 2020                             MOORE LAW FIRM, P.C.
24
25
                                                          /s/ Tanya E. Moore
26                                                        Tanya E. Moore
                                                          Attorney for Plaintiff,
27                                                        Gerardo Hernandez
28


                               NOTICE OF SETTLEMENT OF ENTIRE ACTION


                                                 Page 1
